Appeal by defendants in an action on contract (a) from a summary judgment and (b) from an order directing entry of said judgment, bringing up for review an order denying defendants’ motion for reargument of the original motion and resettlement of the order entered thereon. Judgment and order unanimously affirmed, with ten dollars costs and disbursements. No opinion. Appeal from order denying reargument and resettlement dismissed, without costs. That question is academic and the order was not intermediate. Present — Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ.